Citation Nr: 1623310	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include as due to presumed inservice herbicide exposure.

2.  Entitlement to service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.  The fiduciary in this case is his spouse as he has been rated as incompetent.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran testified before the undersigned at an August 2012 Travel Board hearing before the Board held at the Waco, Texas, RO. 

In January 2014, the Board granted service connection for bilateral hearing loss and lumbar stenosis.  In pertinent part, the Board remanded the issues of service connection for hypertension and a skin disorder.

In a subsequent January 2014 rating decision, the RO implemented the grant of service connection for bilateral hearing loss and lumbar stenosis.  Thereafter, the RO afforded the Veteran both audiological and back examinations.  In the following April 2014 supplemental statement of the case, the RO improperly included the matters of higher ratings for hearing loss and low back disability even though no appeal had been initiated.  In an April 2014 rating decision, the ratings for these disabilities were reviewed pursuant to the examinations and a higher rating for low back disability was assigned from April 1, 2014.  In correspondence from the Veteran's representative in December 2014, these issues were included, although not on appeal.  However, the subsequent informal hearing presentation again only advanced the two service connection issues, as listed on the front page of this decision and as certified to the Board.  

The issue of service connection for a skin disorder to include as due to presumed inservice herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and is presumed to have been exposed to herbicides during that service. 

2.  A skin disorder, diagnosed as seborrheic keratosis, is not attributable to service, including as due to exposure to herbicides.


CONCLUSION OF LAW

A skin disorder, diagnosed as seborrheic keratosis, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein nor is hypertension proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  A Formal Finding of Unavailability was made in August 2009 with regard to records dated from January 1, 1990 to September 19, 2000 from the Dallas VA Medical Center.  The Veteran was also provided with a VA examination which contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and provided an opinion.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, additional VA medical records were received which include skin treatment, but the records are cumulative since no additional diagnosis has been made.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The STRs do not reveal findings of skin disease.  On his May 1970 separation examination, the Veteran denied having any skin diseases and the physical examination of the skin yielded normal findings.

At his Board hearing, the Veteran and his spouse testified that he had skin eruptions on his back and his face.  Although he was tested for cancer, the biopsy did not reveal cancer.  However, the Veteran's physician was going to keep an eye on the skin condition.  Subsequently, VA records were obtained which showed that the Veteran underwent shave biopsies in 2011-2012 which ultimately were diagnosed as seborrheic keratosis.  

In April 2014, the Veteran was afforded a VA skin examination.  The Veteran and his wife provided a history and the records was reviewed by the examiner as well.  The date of diagnosis of the skin disorder was 2011.  The examiner noted that the Veteran had been seen by VA for suspicious skin lesions, but the diagnosis was seborrheic keratosis and he was reassured of the benign findings.  Lesions due to seborrheic keratosis were also present on current examination in the scalp and torso areas.  The examiner discussed medical literature with regard to the diagnosis, noting that the lesions represent a benign proliferation of immature keratinocytes.  The number of seborrheic keratoses can vary from an isolated lesion to literally hundreds present in the same person.  The tendency for seborrheic keratoses may be inherited in an autosomal dominant fashion or associated with the healing phase of inflammatory skin disease.  There is no way to prevent the development of the lesions.  The examiner indicated that herbicides including Agent Orange are not currently accepted as causal agents for seborrheic keratoses.  The examiner noted that there were no inservice lesions and the Veteran denied having them during or immediately following active service.  Based on the available medical records, information, history provided by the Veteran and his spouse, laboratory/biopsy results, consultation, current literature, and percent evaluation, it would require medical speculation to attribute a proximal/causal relationship between the Veteran's seborrheic keratoses and service.  The Veteran received subsequent skin treatment, but the records are cumulative since no additional diagnosis has been made.  

Initially, the Board notes that although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for seborrheic keratosis.  Thus, the Veteran is not entitled to this presumption of service connection for seborrheic keratosis.  The matter of direct service connection must still be considered, as well as whether it was manifest within the first post-service year.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

The Veteran served in combat.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Veteran only contends that the skin condition developed as a result of his exposure to Agent Orange and not as a result of being incurred or aggravated by combat.  

The VA examiner provided information regarding the nature of seborrheic keratosis and observed that there was no record of a skin disorder during service or until 2011.  The examiner indicated that herbicides including Agent Orange are not currently accepted as causal agents for seborrheic keratoses.  That statement was unequivocal.  As to the exact etiology, the examiner indicated that it would be medical speculation to attribute a proximal/causal relationship between the Veteran's seborrheic keratoses and service.  With regard to that statement, the Board points out that the fact that the examiner could not reach an opinion without resort to speculation, means that this portion of the conclusion cannot be construed herein as weighing either for or against the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Therefore, other than the portion of the opinion which indicates that there is no connection between herbicides and seborrheic keratosis, there is no opinion of record in favor of, or against, a theory of direct service connection.  In cases involving a VA examiner's finding that an opinion cannot be rendered without resorting to speculation, the United States Court of Appeals for Veterans Claims (Court) has noted that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked that he cannot render an opinion without speculation as a substitute for full consideration of all pertinent and available medical facts.  Id.  The Court has prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  

In this case, the examiner clearly stated that herbicides including Agent Orange are not currently accepted as causal agents for seborrheic keratoses.  However, the examiner could not pinpoint the exact etiology.  He cited all of the pertinent evidence as well as to medical literature, and indicated that his opinion was based on the available medical records, information, history provided by the Veteran and his spouse, laboratory/biopsy results, consultation, current literature, and percent evaluation.  Thus, the Board finds that the pertinent evidence in this case or "all procurable and assembled data" was reviewed.  The Board also finds that the record reviewed by the examiner was sufficient.  All of the STRs are of record and there is no assertion that the Veteran was treated for his skin disorder for many years after service.  Thus, it is essentially undisputed that there are no inservice records or post-service records until relatively recently.  As such, the examiner was requested to consider whether the current seborrheic keratosis, present since about 5 years ago, was in any way related to service.  The examiner gave full consideration of all pertinent and available medical facts in that regard.  As noted, the sole contention is that the exposure to herbicides during service resulted in the skin disorder many years after service.  The examiner did in fact address this point specifically and without speculative language, noting that there was no causal connection to herbicides.  Accordingly, the VA examiner's opinion is supported by an explanation of the basis for such the opinion.  The Board therefore accepts the April 2014 VA examiner's statement, and finds that no further action on the matter of whether the Veteran's seborrheic keratosis skin disorder is related to service is warranted.

In sum, the examiner indicated that there was no causal connection between the Veteran's seborrheic keratosis skin disorder and presumed inservice herbicides exposure.  Further, the examiner could not provide an opinion otherwise relating seborrheic keratoses to service.  Likewise, the record does not establish an etiological connection given the fact that the Veteran denied skin disease when he separated from service, the separation examination reflected that the skin was normal, the current skin disease was initially shown about 40 years later, and the Veteran and his wife maintain that the skin condition is related to herbicide exposure which is unsupported.  The Board has considered the opinion of the Veteran and his spouse that the skin disorder is related to service; however, as lay persons in the field of medicine, they do not have the training or expertise to render an opinion regarding etiology and their opinions are not more probative than the VA examiner's opinion with regard to herbicides, as this is a medical determination that is complex.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for skin disorder, diagnosed as seborrheic keratosis, to include as due to herbicide exposure.


REMAND

The representative argues that the Veteran's claimed hypertension is etiologically related to his service-connected PTSD.  In the Informal Hearing Presentation, the representative indicated that the RO had not specifically requested a medical opinion addressing the relationship between the diagnosed hypertension to the PTSD.  It was noted that in the April 2014 examination report that the medical examiner recommended that such an examination be conducted.  The Board recognizes that the Veteran is in poor health.  If he cannot report for an examination, a medical opinion should nonetheless be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any hypertension is proximately due to, or the result of, the service-connected PTSD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension is permanently aggravated by the Veteran's service-connected PTSD.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


